internal_revenue_service index number department of the treasury washington dc person to contact telephone number refer reply to cc dom corp plr-116429-98 ate date distributing distributing sub business a business b business c asset individual plr-116429-98 l i i u o i o i o l a i d i dear we respond to your date request for rulings on certain federal_income_tax consequences of a proposed transaction summary of facts distributing is the common parent of a consolidated_group and has outstanding class a common_stock class b common_stock together the distributing common_stock and one series of preference stock distributing wholly owns distributing and sub debt’ distributing was created and capitalized through a series of transactions for which private letter rulings from the internal_revenue_service were previously obtained the prior rulings is indebted to distributing and sub the intercompany distributing distributing conducts business a and distributing conducts business b and business c we have received financial information indicating that each of these businesses has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years business_purpose highly motivated entrepreneurial executives are critical to the success of both business b and business c and distributing has had difficulty hiring and retaining people with these qualifications many of the executives that recently have joined plr-116429-98 distributing were hired with the understanding that they would or could become significant equity owners in their particular business however because business a is much larger than business b and business b is larger than business c equity interests in distributing would primarily reflect the results of businesses other than the employing business distributing has therefore concluded based on the advice of consultants and other information that it must create separate independent companies for business b and business c in order to provide these executives with the equity interests they now expect proposed transaction to accomplish this separation distributing proposes the following series of transactions i distributing will transfer the business c assets to a newly formed of liabilities related to the transferred assets including an appropriate part subsidiary controlled in exchange for controlled stock and the assumption by controlled of the intercompany debt contribution controlled wiil accomplish the assumption of intercompany debt indirectly by borrowing funds from a third party iender the assumption funds and distributing the assumption funds to distributing for use by distributing in repaying part of the intercompany debt ii distributing will borrow funds from a third party lender and use those funds together with the assumption funds to repay all of its debt to sub and part of its debt to distributing iii distributing will distribute the controlled stock to distributing ‘distribution iv distributing will transfer the distributing stock the remaining intercompany debt and the asset to a newly formed corporation ‘controlled in exchange for controlled stock and the assumption by controlled of liabilities related to the transferred assets contribution v controlled and controlled each will issue the first tranche of its stock to certain of its senior executives vi controlled will issue new shares of its stock pro_rata to the distributing shareholders on their distributing common_stock and the controlled shares held by distributing will be cancelled distribution controlled will issue new shares of its stock pro_rata to the distributing shareholders on their distributing common_stock and the controlled shares held by distributing will be cancelled distribution plr-116429-98 together with distribution the distributions vii distributing will redeem the distributing common_stock held by business b or business c employees except individual viii within a months of the of the distributions the b most senior executives of each new company will have purchased stock in their company representing in the aggregate a greater than c percent interest within d months this interest will rise to greater than e percent the total cost to the controlled executives for their controlled stock will be approximately f dollars the total cost to the controlled executives for their controlled stock will be approximately g dollars contribution and distribution representations distributing makes the following representations concerning contribution and distribution a no part of the consideration to be distributed by distributing will be received by distributing as a creditor employee or in any capacity other than that of a distributing shareholder b following distribution distributing and controlled each will continue the active_conduct of its business independently and with its separate employees c the total adjusted_basis and fair_market_value of the assets transferred by distributing to controlled will in each instance equal or exceed the sum of i the liabilities assumed by controlled subject and iii the fair_market_value of any other_property including money distributed to distributing under the plan_of_reorganization or to distributing creditors in connection with the reorganization ii any liabilities to which the transferred assets are d the liabilities assumed by controlled to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred in the transaction and any liabilities e distribution employees to acquire a significant direct equity_interest in controlled is motivated in whole or substantial part by this corporate business_purpose is being carried out as part of a plan to allow business c key distribution f except for indebtedness that may arise in the ordinary course of business following distribution no debt will exist between distributing and controlled time of or after distribution any indebtedness owed by controlled at the to distributing plr-116429-98 will not be stock_or_securities of controlled under sec_355 of the internal_revenue_code g neither distributing nor controlled in sec_368 and iv is an investment_company as defined h the five years of financial information submitted on behalf of distributing for business and business c represents the present operations of each business and with regard to each there have been no substantial operational changes since the date of the last financial statements submitted i there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either after distribution except in the ordinary course of business j except for distribution and distribution described below there is no plan or intention by any distributing shareholder to sell exchange transfer by gift or otherwise dispose_of any stock in either distributing or controlled after distribution k except for purchases and sales of stock under buy-sell agreements and employee stock_purchase_plans there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction payments made in all continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length contribution and distribution rulings based solely on the information submitted and the representations set forth above we rule as follows on contribution and distribution contribution followed by distribution will be a reorganization under sec_368 distributing and controlled will each be a party toa reorganization under sec_368 no gain_or_loss will be recognized by distributing on contribution sec_361 and sec_357 see revrul_79_258 c b no gain_or_loss will be recognized by controlled on contribution plr-116429-98 sec_1032 the basis of each business c asset received by controlled will equal the basis of that asset in the hands of distributing immediately before its transfer sec_362 the holding_period of each business c asset received by controlled will include the period during which that asset was held by distributing sec_1223 no gain_or_loss will be recognized by distributing on distribution sec_361 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of distributing on its receipt of controlled stock in distribution sec_355 the holding_period of the controlled stock received by distributing will is made sec_1223 include the holding_period of the distributing stock on which distribution provided the stock is held as a capital_asset on the date of distribution as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 contribution and distribution representations distributing makes the following representations concerning distribution a no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a distributing shareholder b immediately after distribution at least percent of the fair_market_value of the gross assets of controlled will consist of stock and securities of distributing distributing and distributing each will continue the active_conduct of its business independently and with its separate employees c the total adjusted_basis and fair_market_value of the assets transferred by distributing to controlled will in each instance equal or exceed the sum of i the liabilities assumed by controlled ii any liabilities to which the transferred assets are subject and iii the fair_market_value of any other_property including money distributed to distributing shareholders under the plan_of_reorganization or to distributing creditors in connection with the reorganization plr-116429-98 d the tiabilities assumed by controlled in the transaction and any liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred e distribution is being carried out as part of a plan to aliow controlled key employees to acquire a significant direct equity_interest in controlled distribution is motivated in whole or substantial part by this corporate business_purpose f except for indebtedness that may arise in the ordinary course of business following distribution no debt will exist between distributing and controlled at the time of or after distribution any indebtedness owed by controlled to distributing after distribution will not be stock_or_securities of controlled under sec_355 g neither distributing nor controlled is an investment_company as defined in sec_368 and iv h the five years of financial information submitted on behalf of distributing for business a and controlled fer business b represent each corporation's present operations and regarding each corporation there have been no substantial operational changes since the date of the last financial statements submitted i there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either after distribution except in the ordinary course of business j except for purchases and sales of stock under buy-sell agreements and employee stock_purchase_plans there is no plan or intention by any distributing shareholder to sell exchange transfer by gift or otherwise dispose_of any stock in either distributing or controlled after distribution k except for purchases and sales of stock under buy-sell agreements and employee stock_purchase_plans there is no plan or intention by either distributing 2or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after distribution i payments made in all continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length m immediately before distribution items of income gain loss deduction and credit if any will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 of the income_tax plr-116429-98 regulations as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d any excess_loss_account distributing may have in controlled stock will be included in income immediately before distribution to the extent required by the applicable regulations see sec_1 n distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled contribution and distribution rulings based solely on the information submitted and the representations set forth above we rule as follows on contribution and distribution for federal_income_tax purposes distribution will be treated as a distribution by distributing of its controlled stock to the distributing shareholders see revrul_77_191 c b contribution followed by distribution will be a reorganization under sec_368 distributing and controlled will each be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by distributing on contribution sec_361 and sec_357 no gain_or_loss will be recognized by controlled on contribution sec_1032 the basis of each business b asset received by controlled will equal the basis of that asset in the hands of distributing immediately before its transfer sec_362 the holding_period of each business b asset received by controlled will include the period during which that asset was held by distributing sec_1223 no gain_or_loss will be recognized by distributing on distribution sec_361 plr-116429-98 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of the distributing shareholders on their receipt of controlled stock in distribution sec_355 the holding_period of the controlled stock received by distributing shareholders will include the holding_period of the distributing stock on which distribution is made provided the stock is held as a capital_asset on the date of distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 distribution representations distributing makes the following representations concerning distribution a no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a distributing shareholder b following distribution distributing and controlled each will continue the active_conduct of its business independently and with its separate employees c distribution is being carried out as part of a plan to allow controlled key employees to acquire a significant direct equity_interest in controlled distribution is motivated in whole or substantial part by this corporate business_purpose d except for indebtedness that may arise in the ordinary course of business at the following distribution no debt will exist between distributing and controlled time of or after distribution any indebtedness owed by controlled to distributing after distribution will not be stock_or_securities of controlled under sec_355 e neither distributing nor controlled is an investment_company as defined in sec_368 and iv f the five years of financial information submitted on behalf of distributing for business a and controlled for business c represent each corporation's present operations and regarding each corporation there have been no substantial operational changes since the date of the last financial statements submitted g there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose plr-116429-98 of the assets of either after distribution except in the ordinary course of business h except for purchases and sales of stock under buy-sell agreements and employee stock_purchase_plans there is no plan or intention by any distributing shareholder to sell exchange transfer by gift or otherwise dispose_of any stock in either distributing or controlled after distribution i except for purchases and sales of stock under buy-sell agreements and employee stock_purchase_plans there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after distribution j payments made in all continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by parties bargaining at arm's length k immediately before distribution items of income gain loss deduction and credit if any wil be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 4995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d any excess_loss_account distributing may have in controlled stock will be included in income immediately before distribution to the extent required by the applicable regulations see sec_1_1502-19 i distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled distribution rulings based solely on the information submitted and the representations set forth above we rule as follows on distribution for federal_income_tax purposes distribution will be treated as a distribution by distributing of the controlled stock to the distributing shareholders rev_rul c b no gain_or_loss will be recognized by distributing on its distribution of the controlled stock in distribution sec_355 plr-116429-98 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of the distributing shareholders on their receipt of the controlled stock in distribution sec_355 the aggregate basis of the distributing controlled and controlled stock in the hands of each distributing shareholder after distribution will equal the shareholder's basis in the distributing stock immediately before distribution allocated in proportion to the fair_market_value of each in accordance with sec_1 a sec_358 and b the holding_period of the controlled stock received by each distributing shareholder will include the holding_period of the distributing stock on which distribution is made provided the stock is held as a capital_asset on the date of distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_4 b general ruling the transactions described in this letter will have no adverse effect on any of the prior rutings and each of the prior rulings will retain full force and effect caveats we express no opinion on the tax effects of the transaction under other provisions of the code and regulations or the tax effects of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by in particular no opinion is given on a the redemptions described the above rulings above in step vii or b any recapitalization of distributing that may occur as part of the proposed transaction temporary or final regulations pertaining to one or more issues addressed in this ruling letter including regulations under sec_358 have yet to be adopted therefore this ruling letter may be revoked or modified if adopted temporary or final regulations are inconsistent with any conclusions reached herein see section dollar_figure of ruling will revproc_98_1 1998_1_irb_7 which addresses in greater detail when a be revoked or modified however when the criteria in section dollar_figure of revproc_98_1 are satisfied a ruling is seldom revoked or modified retroactively except in rare or unusual circumstances plr-116429-98 procedural statements this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer involved in the transaction should attach a copy of this letter to the taxpayer's federal_income_tax return for the taxable_year in which the transaction is completed in accordance with the power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer sincerely assista chief_counsel cérporate bat af ayhe a murray 7p dz seniorvechnician reviewer branch
